DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/15/2021 and 06/28/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement/s are being considered by the examiner.

Objection/s to the Specification
The title of the invention, “PROJECTION APPARATUS,” is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections – 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Nagarekawa (US 20090231555 A1).
Regarding claim 1, Nagarekawa teaches a projection apparatus (Fig. 5) comprising: a light source apparatus (100) that outputs light via an exit port; an image generation apparatus (200) that generates image light from the light outputted from the light source apparatus (100); and a projection optical apparatus (600a) that projects the image light generated by the image generation apparatus (200), wherein the image generation apparatus (200) includes a first reflective optical element (R,G half of 210) that reflects at least part of the light outputted from the light source apparatus (100), and a second reflective optical element (230) disposed in an optical path of the light reflected off the first reflective optical element (R,G half of 210), the projection optical apparatus (600a) has an entrance optical path located in a light exiting optical axis of the image generation apparatus (200), a deflection member (640a) that deflects light that travels along the entrance optical path, and a passage optical path along which the light deflected by the deflection member (640a) travels, a light exiting optical axis of the light source apparatus (100) is parallel to a light incident optical axis of the projection optical apparatus (600a; Fig. 5), and an extension of the light exiting optical axis of the light source apparatus (100) intersects with the passage optical path (Fig. 5).
Regarding claim 4, Nagarekawa further teaches the projection optical apparatus (600a) includes an optical path changing member (630) that is provided on a light exiting side of the passage optical path and changes a direction in which. the image light travels along the passage optical path to an opposite direction (Fig. 5).
 
Claim 12 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Sato (US 20150022789 A1).
Regarding claim 12, Sato teaches a projection apparatus comprising: a light source apparatus (21) that outputs white light; an image generation apparatus (23, 24, and 25) that generates image light from the white light outputted from the light source apparatus (21); and a projection optical apparatus (3) that projects the image light generated by the image generation apparatus (23, 24, and 25), wherein the image generation apparatus (23, 24, and 25) includes a first color separator (231) that transmits first color light contained in the white light outputted from the light source apparatus (21) and reflects second color light contained in the white light to separate the first color light and the second color light from each other, a first reflector (233) that reflects the first color light passing through the first color separator (231), a first light modulator (253B) that modulates the first color light reflected off the first reflector (233), a second color separator (232) that reflects third color light contained in the second color light reflected off the first color separator (231) and transmits fourth color light contained in the second color light to separate the third color light and the fourth color light from each other, a second light modulator (253G) that modulates the third color light reflected off the second color separator (232), a second reflector (242) that reflects the fourth color light passing through the second color separator (232), a third reflector (244) that reflects the fourth color light reflected off the second reflector (242), a third light modulator (253R) that modulates the fourth color light reflected off the third reflector (244), and a color combiner (255) that outputs combined light that is a combination of the light modulated by the first light modulator (253B), the light modulated by the second light modulator (253G), and the light modulated by the third light modulator (253R), the projection optical apparatus (3) has an entrance optical path located in a light exiting optical axis of the image generation apparatus (23, 24, and 25), a deflection member (302) that deflects light that travels along the entrance optical path, and a passage optical path along which the light deflected by the deflection member (302) travels, a light exiting optical axis of the light source apparatus (21) is parallel to a light incident optical axis of the projection optical apparatus (3), and an extension of the light exiting optical axis of the light source apparatus (21) intersects with the passage optical path of the projection optical apparatus (3) and coincides with an optical axis of the first color light between the first color separator (231) and the first reflector (233).
 
Claim Rejections - AIA  35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nagarekawa in view of Nagase (US 20170139311 A1).
Regarding claim 2, Nagarekawa further teaches the light source apparatus (100) outputs white light, the first reflective optical element (R,G half of 210) is a first color separator that transmits first color light contained in the white light incident from the light source apparatus (100) and reflects second color light contained in the white light to separate the first color light and the second color light from each other, the second reflective optical element (230) is a second color separator that reflects third color light contained in the second color light reflected off the first color separator and transmits fourth color light contained in the second color light to separate the third color light and the fourth color light from each other, the image generation apparatus (200) includes a first reflector (260) that reflects the first color light passing through the first color separator, a first light modulator (400B) that modulates the first color light reflected off the first reflector (260), a second light modulator (400G) that modulates the third color light reflected. off the second color separator, a third light modulator (400R) that modulates the fourth color light reflected off the third reflector (220), and a color combiner (500) that outputs combined light that is a combination of the light modulated by the first light modulator (400B), the light. modulated. by the second light modulator (400G), and the light modulated by the third light modulator (400R), 
Nagarekawa does not teach a second reflector, a third reflector, an optical axis of the third color light reflected off the second color separator coincides with a light exiting optical axis of the combined light from the color combiner, and the extension of the light exiting optical axis of the light source apparatus coincides with an optical axis between the first color separator and the first reflector.
Nagase teaches a second reflector (5c) that reflects the fourth color light passing through the second color separator, a third reflector (5d) that reflects the fourth color light reflected off the second reflector (5c), an optical axis of the third color light reflected off the second color separator (3b) coincides with a light exiting optical axis of the combined light from the color combiner (8), and the extension of the light exiting optical axis of the light source apparatus (1, 2) coincides with an optical axis between the first color separator (3a) and the first reflector (5a; Fig. 3).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Nagarekaw with Nagase; because it allows greater flexibility in placements of the light modulators in relation to the light separators.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nagarekawa in view of Kang (US 20180046069 A1).
Regarding claim 3 and 13, Nagarekawa further teaches the image generation apparatus (200) includes an image generator (400R/B/G) that generates the image light from the light incident from the second reflective optical element (230) and outputs the image light in a direction opposite to a direction in which the light is incident from the second reflective optical element (230).
Nagarekawa does not explicitly teach the second reflective optical element (230) reflects the image light incident from the image generator (400R/B/G) to cause the image light to exit toward the projection optical apparatus (600a).
Kang teaches the image generation apparatus includes a first reflective optical element (180) that reflects the light outputted from the light source apparatus (140), a second reflective optical element (210) that causes the light reflected off the first reflective optical element (180) to enter the image generator (220), an image generator (220) that generates the image light from the light incident from the second reflective optical element (210) and outputs the image light in a direction opposite to a direction in which the light is incident from the second reflective optical element (210), the second reflective optical element (210) reflects the image light incident from the image generator (220) to cause the image light to exit toward the projection optical apparatus (230).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Nagarekawa with Kang; because it allows using only one image modulator thereby reducing the over all size of the projection device.

Claims 1 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yasumatsu (US 20180031959 A1) in view of Nagarekawa.
Regarding claim 1, Yasumatsu teaches a projection apparatus (Fig. 1-2) comprising: a light source apparatus (2) that outputs light via an exit port; an image generation apparatus (3 and 4R/B/G, 10R/B/G) that generates image light from the light outputted from the light source apparatus (2); and a projection optical apparatus (6) that projects the image light generated by the image generation apparatus (3 and 4R/B/G, 10R/B/G), wherein the image generation apparatus (3 and 4R/B/G, 10R/B/G) includes a first reflective optical element (7a) that reflects at least part of the light outputted from the light source apparatus (2), and a second reflective optical element (7b) disposed in an optical path of the light reflected off the first reflective optical element (7a), the projection optical apparatus (6) has an entrance optical path located in a light exiting optical axis of the image generation apparatus (3 and 4R/B/G, 10R/B/G), a light exiting optical axis of the light source apparatus (2) is parallel to a light incident optical axis of the projection optical apparatus (6).
Yasumatsu does not teach a deflection member as claimed.
Nagarekawa teaches a deflection member (640a) that deflects light that travels along the entrance optical path, and a passage optical path along which the light deflected by the deflection member (640a) travels, and an extension of the light exiting optical axis of the light source apparatus (100) intersects with the passage optical path (Fig. 5).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Yasumatsu with Nagarekawa; because it allows making the projection device more compact.
Regarding claim 5, Yasumatsu further teaches the light source apparatus (2) includes a solid-state light emitter (211), a wavelength converter (27) that outputs converted light having a wavelength longer than a wavelength of a first portion of light emitted by the solid-state light emitter (211), a diffusive optical element (30) that diffuses a second portion of the light emitted by the solid-state light emitter (211), and a light combiner (25) that combines the converted light outputted by the wavelength converter (27) with the second portion of the light outputted by the diffusive optical element (30), a light exiting optical axis of one of the solid-state light emitter (211), the wavelength converter (27), and the diffusive optical element (30) coincides with the light exiting optical axis of the light source apparatus (2), and light exiting optical axes of two of the solid-state light emitter (211), the wavelength converter (27), and the diffusive optical element (30) that do not coincide with the light exiting optical axis of the light source apparatus (2) face each other and are perpendicular to the light exiting optical axis of the light source apparatus (2; Fig. 2).
Regarding claim 6, Yasumatsu further teaches one of the two elements is the diffusive optical element (30), and the diffusive optical element (30) is disposed in a position shifted toward the entrance optical path of the projection optical apparatus (6) from the light exiting optical axis of the light source apparatus (2).
Regarding claim 7, Yasumatsu further teaches one of the two elements is the solid-state light emitter (211), and the solid-state light emitter (211) is disposed in a position shifted toward the entrance optical path of the projection optical apparatus (6) from the light exiting optical axis of the light source apparatus (2). 

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yasumatsu in view of Nagarekawa in further view of Yamamoto (US 20150181179 A1).
Regarding claim 8, neither Yasumatsu nor Nagarekawa teaches a heat receiving member that is provided on an opposite side of the solid-state light emitter from a light emitting side thereof and receives heat of the solid-state light emitter.
Yamamoto teaches a heat receiving member (83) that is provided on an opposite side of the solid-state light emitter (71) from a light emitting side thereof and receives heat of the solid-state light emitter ([0092]-[0094]; Fig. 8 and 9).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Yasumatsu and Nagarekawa with Yamamoto; because it allows cooling of the light sources thereby increase the longevity of the light emitters.
Regarding claim 9, the combination of Yasumatsu, Nagarekawa, and Yamamoto consequently results in a heat dissipating member (82) coupled to the heat receiving member (83 in a heat transferable manner.
Regarding claim 10, the combination of Yasumatsu, Nagarekawa, and Yamamoto consequently results in a heat pipe (81) that transfers the heat transferred from the heat receiving member (83) to the heat dissipating member (82).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yasumatsu in view of Nagarekawa in further view of Homma (US 20180011391 A1).
Regarding claim 11, Yasumatsu does not explicitly teach a fan provided in a space between the light source apparatus (2) and the projection optical apparatus (6) and located on an opposite side of the extension of the light exiting optical axis of the light source apparatus (2) from the light incident optical axis of the projection optical apparatus (6).
Homma teaches a fan (51) provided in a space between the light source apparatus (10) and the projection optical apparatus (60) and located on an opposite side of the extension of the light exiting optical axis of the light source apparatus (10) from the light incident optical axis of the projection optical apparatus (60).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Yasumatsu and Nagarekawa with Homma; because it allows for cooling for the projection system.

Conclusion
The prior art references cited in PTO-892 are made of record and considered pertinent to applicant's disclosure.
Patent documents, US 20180217481 A1, US 20180217480 A1, US 20110317135 A1, US 20110157555 A1, and US 20100053737 A1, disclose projection system having a deflector in the projection lens.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882